Name: Council Regulation (EC) No 1869/94 of 27 July 1994 amending Regulation (EEC) No 1418/76 on the common organization of the market in rice
 Type: Regulation
 Subject Matter: agricultural policy;  agricultural structures and production;  prices;  EU finance;  plant product
 Date Published: nan

 No L 197/730 . 7. 94 Official Journal of the European Communities COUNCIL REGULATION (EC) No 1869/94 of 27 July 1994 amending Regulation (EEC) No 1418/76 on the common organization of the market in rice 1 . in Article 13 (2 ), the last sentence is replaced by the following: 'In this case, a premium shall be added to the levy.' 2 . Article 15 ( 1 ) shall be replaced by the following: ' 1 . For the 1994/95 marketing year, the threshold price for broken rice shall be fixed between 160 and 170 % of the threshold price of maize valid for the said marketing year, unaffected by monthly increases.' THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Articles 42 and 43 thereof, Having regard to the proposal from the Commission (*), Having regard to the opinion of the European Parliament ( 2 ), Having regard to the opinion of the Economic and Social Committee ( 3 ), Whereas Regulation (EEC) No 1418/76 (4 ) makes provision for adjusting measures, according to the world market situation, in respect of levies and refunds fixed in advance; whereas, to facilitate the administration of such measures and in the interests of sound management, the provisions governing the fixing of the premiums and corrective amounts airising from such measures should be relaxed; Whereas the threshold price for maize hase been reduced within the framework of reform of the common agricultural policy; whereas, because of that, the relationship between the price of maize and that of broken rice must be revised in order to maintain an equivalent relationship for the different threshold prices within the rice sector, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 1418/76 is hereby amended as follows : 3 . in Article 17 (4 ), the second subparagraph is replaced by the following : 'A corrective amount may be fixed . It shall be applied to the refund where this is fixed in advance . The corrective amount shall be fixed according to the procedure laid down in Article 27. However, when necessary, the Commission may modify the corrective amounts.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from the 1994/95 marketing year . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 27 July 1994. For the Council The President Th. WAIGEL (!) OJ No C 83, 19 . 3 . 1994, p. 8 . (2 ) OJ No C 128, 9 . 5 . 1994. (3 ) OJ No C 148, 30. 5 . 1994, p. 49. (4 ) OJ No L 166, 25 . 6 . 1976, p. 1 . Regulation as last amended by Regulation (EEC) No 1544/93 (OJ No L 154, 25 . 6 . 1993, p . 5 ).